(Slip Opinion)            Cite as: 559 U. S. ____ (2010)                              1

                                     Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash
       ington, D. C. 20543, of any typographical or other formal errors, in order
       that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                    No. 07–11191
                                     _________________


      MARK A. BRISCOE AND SHELDON A. CYPRESS, 

              PETITIONERS v. VIRGINIA 

      ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                         VIRGINIA

                                 [January 25, 2010] 


  PER CURIAM.
  We vacate the judgment of the Supreme Court of Vir
ginia and remand the case for further proceedings not
inconsistent with the opinion in Melendez-Diaz v. Massa
chusetts, 557 U. S. ___ (2009).
                                          It is so ordered.